Citation Nr: 1535342	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-48 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 8, 2014, and in excess of 10 percent thereafter for tinea versicolor.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to a compensable rating for left hand second metacarpophalangeal strain (index finger).

5.  Entitlement to an effective date prior to April 23, 2015, for the award of a 100 percent rating for Meniere's syndrome.

6.  Entitlement to an effective date prior to September 16, 2014, for the award of a 100 percent rating for mood disorder with PTSD.

7.  Entitlement to an effective date prior to April 23, 2015, for the award of service connection for vestibular migraines.

8.  Entitlement to an initial compensable rating for vestibular migraines.

9.  Entitlement to an effective date prior to September 16, 2014, for the award of special monthly compensation based on housebound status.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to March 1978 and from July 1980 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, September 2014, and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C., and the Regional Office (RO) in San Diego, California.

With respect to the Veteran's claim for higher initial ratings for tinea versicolor, the November 2009 rating decision awarded service connection for such disability and assigned an initial noncompensable rating, effective April 30, 2002.  Thereafter, the Veteran perfected an appeal as to the assigned disability rating and effective date.  During the course of the appeal, a January 2014 rating decision awarded a 10 percent rating as of January 8, 2014.  Additionally, in March 2015, the Board awarded an earlier effective date of November 30, 1998 for the award of service connection.

With regard to the remaining issues on appeal, the Veteran has entered a notice of disagreement as to the adjudication of such issues in September 2014 and May 2015 rating decisions.  Therefore, such issues are listed on the title page for procedural purposes only.

The Board notes that the Veteran was scheduled for his requested Board hearing in February 2015, of which he was advised in a January 2015 letter; however, he failed to report for such hearing.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As indicated in the Introduction, the November 2009 rating decision awarded service connection for tinea versicolor and assigned an initial noncompensable rating, effective April 30, 2002.  Thereafter, the Veteran perfected an appeal as to the assigned disability rating and effective date.  During the course of the appeal, a January 2014 rating decision awarded a 10 percent rating as of January 8, 2014.  Additionally, in March 2015, the Board awarded an earlier effective date of November 30, 1998, for the award of service connection.  Therefore, the Veteran has been assigned a noncompensable rating from November 30, 1998 to January 7, 2014, and a 10 percent rating as of January 8, 2014, for such disability.  As such, as directed in the March 2015 Board remand, after implementing the award of an earlier effective date for the award of service connection for tinea versicolor, to include determining the Veteran's initial rating beginning November 30, 1998, the AOJ was directed to issue a supplemental statement of the case in regard to such issue.  

The Board notes that the Veteran's tinea versicolor is evaluated under Diagnostic Code 7813-7806, which was revised during the appeal period on August 30, 2002.  In this regard, as his claim was pending when the regulation was revised, he is entitled to the version of the law most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  Prior to the effective date of the new regulations, however, the Veteran's claim for a higher initial rating may only be evaluated under the older criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000). 

While the AOJ properly applied the pre-August 2002 regulations in the initial adjudication of the Veteran's claim in the November 2009 rating decision as the effective date extended back to April 30, 2002, at that time, the AOJ only applied the current version of the regulation in the implementation of the Board's award of an earlier effective date of November 30, 1998 for the award of service connection in the May 2015 rating decision.  Such is in error, as prior to the effective date of the new regulations, the Veteran's claim may only be evaluated under the older criteria.  Id.  Furthermore, the AOJ failed to issue a supplemental statement of the case regarding the Veteran's initial rating claim.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand is necessary in order for the AOJ to readjudicate the Veteran's initial rating claim under the applicable rating criteria and issue a supplemental statement of the case that provides notice of such criteria. 

Turning to the remainder of the claims, in a September 2014 rating decision, the AOJ denied service connection for erectile dysfunction and hypertension, and denied a compensable rating for left hand second metacarpophalangeal strain (index finger).  Thereafter, in November 2014, the Veteran entered a notice of disagreement as to such issues.  In a May 2015 rating decision, the AOJ awarded a 100 percent rating for Meniere's syndrome as of April 23, 2015; a 100 percent rating for mood disorder with PTSD as of September 16, 2014; service connection for vestibular migraines with a noncompensable rating as of April 23, 2014; and special monthly compensation based on housebound status as of September 16, 2014.  Such decision also denied a TDIU.  Thereafter, in June 2015, the Veteran entered a notice of disagreement as to such issues.

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to an initial compensable rating prior to January 8, 2014, and in excess of 10 percent thereafter for tinea versicolor under the applicable rating criteria, as noted above.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes notice of the pre-August 2002 and post-August 2002 rating criteria governing his claim.  An appropriate period of time should be allowed for response.

2.  Provide the Veteran with a statement of the case regarding the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, to include as secondary to PTSD; entitlement to a compensable rating for left hand second metacarpophalangeal strain (index finger); entitlement to an effective date prior to April 23, 2015, for the award of a 100 percent rating for Meniere's syndrome; entitlement to an effective date prior to September 16, 2014, for the award of a 100 percent rating for mood disorder with PTSD; entitlement to an effective date prior to April 23, 2015, for the award of service connection for vestibular migraines; entitlement to an initial compensable rating for vestibular migraines; entitlement to an effective date prior to September 16, 2014, for the award of special monthly compensation based on housebound status; and entitlement to a TDIU.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


